


110 HR 1458 IH: Family Farm Preservation Act of

U.S. House of Representatives
2007-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1458
		IN THE HOUSE OF REPRESENTATIVES
		
			March 9, 2007
			Mr. Pitts (for
			 himself, Mr. Gerlach,
			 Mr. English of Pennsylvania,
			 Mr. Poe, Mr. Kuhl of New York,
			 Mrs. Myrick,
			 Mr. Paul, Mr. Miller of Florida,
			 Mrs. Drake,
			 Mr. Souder, and
			 Mr. Wolf) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude
		  from gross income gain on the sale or exchange of farmland development
		  rights.
	
	
		1.Short titleThis Act may be cited as the
			 Family Farm Preservation Act of
			 2007.
		2.Exclusion of gain from
			 sale of farmland development rights
			(a)General
			 rulePart III of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to items specifically excluded from gross
			 income) is amended by inserting after section 139A the following new
			 section:
				
					139B.Sales and
				exchanges of farmland development rights to qualified conservation
				organization
						(a)General
				ruleIn the case of the owner of eligible farmland, gross income
				does not include gain from the sale or exchange of qualified farmland
				development rights to a qualified conservation organization.
						(b)Qualified
				farmland development rightsFor purposes of subsection
				(a)—
							(1)In
				generalThe term
				qualified farmland development rights means a restriction (granted
				in perpetuity) with respect to eligible farmland which does not permit any use
				of such farmland for any purpose other than use as a farm for farming purposes
				(within the meaning of section 2032A(e)) or for exclusively conservation
				purposes (within the meaning of section 170(h)(5)).
							(2)Farm and farming
				purposesThe terms
				farm and farming purposes have the meanings given
				such terms by section 2032A(e).
							(3)Eligible
				farmlandThe term eligible farmland means any real
				property—
								(A)which is located
				in the United States,
								(B)which is used as a
				farm for farming purposes (within the meaning of section 2032A(e)), and
								(C)which is located
				in a county which has a population of 100 or more persons per square
				mile.
								(c)Qualified
				conservation organizationFor
				purposes of this section, the term qualified conservation
				organization means, with respect to any taxable year, an organization
				described in section 170(h)(3) and organized to serve primarily conservation
				purposes (as defined in section 170(h)(4)).
						(d)RegulationsThe Secretary may prescribe such
				regulations as may be necessary or appropriate to carry out this section,
				including regulations providing for—
							(1)a recapture of the
				benefit of the exclusion from gross income under subsection (a) if the
				qualified farmland development rights are extinguished in a subsequent taxable
				year, and
							(2)interest at the underpayment rate
				established under section 6621 on the amount determined pursuant to paragraph
				(1) for each prior taxable year for the period beginning on the due date for
				filing the return for the prior taxable year involved.
							No
				deduction shall be allowed under this chapter for interest described in
				paragraph
				(2)..
			(b)Clerical
			 amendmentThe table of sections for such part is amended by
			 striking the last item and inserting the following new item:
				
					
						Sec. 139B. Sales and exchanges of farmland development rights
				to qualified conservation
				organization.
					
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to sales and exchanges after December 31, 2007.
			
